Citation Nr: 0710166	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


WITNESSES AT HEARING ON APPEAL

Appellant, and R. O. 


ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The veteran served on active duty in the Philippine Scouts 
from June 1946 to May 1947.  The veteran died in May 1996, 
and his surviving spouse is the appellant in this matter.  

By an August 2004 RO decision, the appellant's claim of 
service connection for the veteran's cause of death was 
denied.  The appellant appealed this decision to the Board of 
Veterans' Appeals (Board).  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  The veteran served with the Philippine Scouts from June 
1946 to May 1947.

2.  The veteran died in March 1996, as a result of 
cardiopulmonary arrest secondary to uremia and chronic renal 
failure.  

3.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities and there was no claim for VA 
benefits pending at the time of his death.

4.   No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to service.








CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.§ 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the RO's 
June 2004 VCAA notice letter was issued prior to the initial 
unfavorable determination in August 2004.  

The appellant testified at a hearing held at the RO before 
the Board in July 2006.  As such, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claims.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

With regard to the appellant's service connection claim for 
the cause of the veteran's death, the VCAA is applicable in 
this matter.  By the June 2004 notice letter the appellant 
was notified of the evidence and information necessary to 
substantiate her cause of death claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Further, she was also 
notified of the necessary criteria and the reasons that her 
claims had been denied, by means of the discussions in the 
August 2004 decision and statement of the case (SOC) dated in 
January 2005. 

There is no indication of any relevant records that the RO 
failed to obtain.  In fact, the appellant testified that she 
had no additional evidence to submit in support of her claim.  
Moreover, the appellant does not contend that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or re-certify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Further, the VCAA notice to the claimant did not include all 
of the types of evidence necessary to establish the five 
elements.  However, this case is being denied based on the 
fact that there is no evidence to establish that the 
appellant is entitled to VA DIC benefits.  Despite the 
inadequate notice, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


Service Connection for the Cause of Death

The appellant applied for VA death benefits in May 2004.  In 
a June 2004 certificate from the Office of the Municipal 
Civil Registrar, it was noted that the appellant was married 
to the veteran in June 1941.  On the certificate it was 
indicated that actual records of marriages dated prior to 
November 1944 were destroyed during the war.  The appellant 
also submitted a November 2004 Joint Affidavit from two 
witnesses who attested to their personal knowledge of the 
appellant's marriage to the veteran on June 13, 1941.  
The Certificate of Death reflects that the veteran died in 
December 1994 from cardiopulmonary arrest secondary to uremia 
(a toxic condition resulting from renal failure) and chronic 
renal failure.  The veteran had no adjudicated service-
connected disabilities.  

Turning to the evidence in this case, the Board notes that 
service department records reflect the veteran's service from 
June 1946 to May 1947 in the A Battery, 541st AAA S/L 
Battalion of the Philippine Scouts.    

The veteran's service medical records contain a June 1946 
enlistment physical examination report that was silent for 
any clinical abnormalities.  Similarly, the April 1947 
separation physical examination report was negative for any 
clinical findings other than asymptomatic pes planus.  There 
are no other service medical records that reflect evidence of 
complaints, treatment, or diagnosis of any health problems 
during the veteran's period of service.  

In the appellant's written statements and hearing testimony, 
she claimed that upon the veteran's discharge from military 
service in May 1947 he suffered from a fever.  She stated 
that he continued to experience this kind of illness until 
his death in 1996 and that this condition was related to his 
military service.  She testified that the veteran's kidney 
problems were not discovered until 1996, and that prior to 
that the veteran had no serious medical condition that was 
worse than a cough or cold.  

A medical certificate from the Eastern Visayas Regional 
Medical Center reflects the veteran's terminal admission to 
the hospital on March 3,1996.  The diagnosis on admission was 
obstructive uropathy, status post nephrology with tube 
nephrectomy (R).  The final diagnosis was "status post 
nephrectomy (1972), status post cysto RGP stinting, 
pelviolethotomy (R), tube nephrostomy (R)(November 1975), 
retained stone inferior pole kidney; PTB; DC; asthma in acute 
exacerbation."  The veteran expired on March 7, 1996, 4 days 
after admission. 

In August 2004, the RO denied service connection for the 
cause of the veteran's death due to cardiopulmonary arrest 
secondary to uremia secondary to chronic renal failure 
because there was no evidence that this condition was 
incurred during military service.  

Based on a review of the evidence in its entirety, the Board 
notes that the claims file reflects no record of any 
complaints, findings, or treatment for any kidney disease or 
renal failure within one year of the veteran's service or in 
the years immediately after his active service.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.312 (2006).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death. § 3.312.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."   A contributory cause of 
death must be causally connected to death and must have" 
contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a) (2006). 

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).

In this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  As noted 
above, the veteran died in March 1996; his certificate of 
death provides that the immediate cause of death was 
cardiopulmonary arrest secondary to uremia secondary to 
chronic renal failure.  

At the time of the veteran's death, service connection was 
not established for any disability.  Further, the appellant 
has not shown, and the evidence fails to establish, that the 
veteran's claimed fever condition was a contributory cause of 
his death as a result of kidney disease.  

No competent medical evidence has been submitted to show that 
the kidney disease and chronic renal failure noted on the 
veteran's death certificate is linked to service.  There is 
no evidence of any kidney complaints in service.  

The appellant testified that she did not know the veteran had 
any kidney disease until 1996.  However, according to the 
December 1997 medical certificate, the veteran was status 
post left nephrectomy in 1972.  In any event, the 1972 
nephrectomy occurred more than 20 years after the veteran's 
discharge from service in 1947, and has never been attributed 
in any way to his military service.   In short, there is 
simply no evidence that the veteran contracted any kidney 
disease in service or that the claimed fever condition 
contributed in any way to his death from kidney disease.

As such, there is no competent medical evidence that links 
the veteran's death from cardiopulmonary arrest secondary to 
uremia and chronic renal failure to any event in service.  

The Board recognizes the appellant's assertions that the 
veteran's death was the result of service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence that the veteran's death was 
related to his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death and that claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


